Citation Nr: 1817484	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-28 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence was presented to reopen the claim of entitlement to service connection for hypertension and, if so, whether entitlement to service connection is warranted. 

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to service connection for back problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from August 11to December 1, 1976, and from April 1979 to November 1982.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2012 and February 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In October 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The appeals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While additional delay is regrettable, further development is required to fairly decide the Veteran's claims.  Specifically, there may be outstanding hospitalization and treatment records pertaining to all claims from Fort Rucker in Alabama, Fort Riley in Kansas, Fort Dix in New Jersey, and Germany.  See August 1992 application (treated for hypertension at Fort Riley); June 2011 application (treated for pancreatitis and high blood pressure at Fort Riley, Fort Dix, and in Germany); March 2013 statement (treated for hypertension at Fort Rucker in 2013); June 2014 VA Form 9 (treated for hypertension at Fort Rucker and hospitalized at Fort Riley); February 2017 statement (hospitalized three times at Fort Riley [in February 1979 for back problems; in June or July 1979 for pancreatic issues; and in March 1979 for nervous condition, during which time his blood pressure rose and he was placed on blood pressure medicine]); October 2017 transcript (treated for hypertension at Fort Rucker during service and was treated and hospitalized at Fort Riley).  

The AOJ attempted to obtain Fort Rucker records once, in May 2014, but received a negative response and did not further seek these records.  See May 2014 notification letter (AOJ requested records from Fort Rucker); May 2014 correspondence (negative response from Fort Rucker, indicating there were no outpatient treatment records).  However, as these records are in the constructive possession of the federal government, they must be sought until deemed futile.  Additionally, the AOJ did not attempt to obtain the other identified records from Fort Riley, Fort Dix, or Germany (although some records from Fort Riley have been associated with the claims file, search for the aforementioned records, identified by the Veteran, has not yet been deemed futile).  Therefore, further development is required.  

Accordingly, the case is REMANDED for the following action:

1.  Seek and, if possible, associate with the claims file any pertinent treatment or hospitalization records from Fort Rucker in Alabama, Fort Riley in Kansas, Fort Dix in New Jersey, and Germany.

See August 1992 application (treated for hypertension at Fort Riley); June 2011 application (treated for pancreatitis and high blood pressure at Fort Riley, Fort Dix, and in Germany); March 2013 statement (treated for hypertension at Fort Rucker in 2013); June 2014 VA Form 9 (treated for hypertension at Fort Rucker and hospitalized at Fort Riley); February 2017 statement (hospitalized three times at Fort Riley [in February 1979 for back problems; in June or July 1979 for pancreatic issues; and in March 1979 for nervous condition, during which time his blood pressure rose and he was placed on blood pressure medicine]); October 2017 transcript (treated for hypertension at Fort Rucker during service and was treated and hospitalized at Fort Riley).

As these records are in the constructive possession of the federal government, they must be sought until it is determined that they do not exist or that further efforts to locate them would be futile.  See 38 C.F.R. § 3.159 (2017).  

2.  Readjudicate the appeals.

The Veteran has the right to submit additional evidence and argument on the remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision is appealable to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252 (West 2012).  This remand is in the nature of a preliminary order and does not constitute a Board decision on the merits of your appeals.  38 C.F.R. § 20.1100(b) (2017).

